Exhibit 99(a) 1 TrustCo Bank Corp NY NASDAQ: TRST June 2011 2 Forward Looking Statements Safe Harbor Regarding Forward-Looking Statements This presentation may contain forward-looking information about TrustCo Bank Corp NY (“the Company”) that is intended to be covered by the safe harbor for forward-looking statements provided by the Private Securities Litigation Reform Act of 1995. Actual results and trends could differ materially from those set forth in such statements due to various risks, uncertainties and other factors. Such risks, uncertainties and other factors that could cause actual results and experience to differ from those projected include, but are not limited to, the following: credit risk, the effects of and changes in, trade, monetary and fiscal policies and laws, inflation, interest rates, market and monetary fluctuations, competition, the effect of changes in financial services laws and regulations, real estate and collateral values, changes in accounting policies and practices, changes in local market areas and general business and economic trends and the matters described under the heading “Risk Factors” in the prospectus supplement and prospectus for the offering to which this communication relates, our most recent annual report on Form 10-K and our other securities filings. The statements are valid only as of the date hereof and the Company disclaims any obligation to update this information except as may be required by applicable law. The Company has filed a registration statement (including a prospectus and a related prospectus supplement) with the SEC (File No. 333-174331) for the offering to which this communication relates.Before you invest, you should read the prospectus and the prospectus supplement in that registration statement, the preliminary prospectus supplement and other documents that the Company has filed with the SEC for more complete information about the Company and the offering.You may obtain these documents without charge by visiting EDGAR on the SEC website at www.sec.gov.Alternatively, copies of the preliminary prospectus supplement and the prospectus relating to the offering may be obtained from Sandler O'Neill + Partners, L.P., 919 Third Avenue, 6th Floor, New York, NY 10022, (866) 805-4128 or and Stifel, Nicolaus & Company, Incorporated at (443) 224-1988. 3 Issuer: TrustCo Bank Corp NY (the "Company“ or “TRST”) Ticker/Exchange: TRST / NASDAQ Global Select Market Offering: Follow-on Public Offering Type of Security: Common Stock Transaction Size: 13,600,000 shares, or approximately $75 million¹ Over-Allotment Option: 15% Use of Proceeds: General corporate purposes, to fund organic growth Sole Book-Running Manager:Sandler O’Neill + Partners, L.P. Co-Manager: Stifel Nicolaus Weisel (1) Based on TRST closing stock price of $5.52 on June 7, 2011 Offering Terms 4 üNew York community-focused financial services company with market presence in Florida, Massachusetts, New Jersey and Vermont üProvides core banking products and services to retail customers and local businesses üStrategy of building solid deposit franchise with low cost, core deposit base has led to strong, consistent balance sheet growth Market data based on TRST closing stock price of $5.52 on June 7, 2011 Source: SNL Financial TrustCo Bank Corp NY 5 (1) Nationwide peers include publicly-traded banks and thrifts with assets between $2 billion and $10 billion (excludes mutuals and pending acquisition targets) as of March 31, 2011 Note: Nationwide Peers reflects median value of group Source: SNL Financial, SEC Filings Key Financial Attributes 6 4De novo expansion has driven the growth of TrustCo over the last decade 4Over $4.0 billion in assets focused in three major geographic regions: oUpstate New York: TrustCo’s historical market area, centered around New York’s Capital Region oDownstate New York: Covers the lower and mid-Hudson River Valley and includes two branches in New Jersey oFlorida Market: Focus primarily around the greater Orlando area, with a second cluster of branches in Florida’s West Coast communities to the south of Tampa 4Leader in deposit market share for any New York-headquartered bank in the Albany-Schenectady- Troy, NY MSA with $2.4 billion in deposits1 4From 2003 to 2010, one of the fastest growing community banks in central Florida with 43 new branches and 71.8% deposit compound annual growth rate² 4TrustCo Bank Corp NY, organized in 1981 to acquire all of the outstanding stock of Trustco Bank, N.A., formerly known as Trustco Bank New York, and prior to that, The Schenectady Trust Company oSchenectady Trust was chartered in 1902 (1) As of June 30, 2010 (2) Measured from June 30, 2003 to June 30, 2010. Includes deposit market share in the following counties in Florida where TrustCo has a branch presence: Charlotte, Hillsborough, Lake, Manatee, Orange, Osceola, Polk, Sarasota, Seminole and Volusia Source: FDIC, SNL Financial Company Overview 7 Source: Company Documents New York - 14 Counties, 84 Branches Massachusetts - 1 County, 4 Branches New Jersey - 1 County, 2 Branches Vermont - 1 County, 1 Branch Florida - 10 Counties, 43 Branches Branch Franchise Overview 8 Source: SNL Financial Upstate and Downstate New York Market Branches Florida Market Branches Branch Franchise Details 9 üDeposit and Loan Portfolio Growth üSuperior Asset Quality üIncreasing Market Share in Newer Markets 4Generated through our expanded branch network 4Intense customer service focus 4Simple, low cost products 4Centralized portfolio lending process 4Conservative lending criteria 4History of strong portfolio management 443 new branches and 71.8% deposit compound annual growth rate in central Florida from 2003 to 2010¹ üImproving Efficiency Ratio 4Effective cost controls producing superior results, compared with peers (1) Measured from June 30, 2003 to June 30, 2010. Includes deposit market share in the following counties in Florida where TrustCo has a branch presence: Charlotte, Hillsborough, Lake, Manatee, Orange, Osceola, Polk, Sarasota, Seminole and Volusia Source: FDIC, SNL Financial Strategy and Philosophy for Continued Growth 10 Name Title/Function Years in Banking Years with TRST Robert J. McCormick President & Chief Executive Officer 26 16 Robert T. Cushing Executive VP & Chief Financial Officer 34 17 Scot R. Salvador Executive VP & Chief Banking Officer 21 16 Robert M. Leonard Senior Vice President & Corporate Secretary 25 25 Eric W. Schreck Senior Vice President & Florida Regional President 22 22 Kevin Timmons Vice President - Finance 32 4 Average 27 17 Experienced Senior Management 11 (1) Nationwide peers include publicly-traded banks and thrifts with assets between $2 billion and $10 billion (excludes mutuals and pending acquisition targets) as of March 31, 2011 (2) Includes all publicly traded banks and thrifts nationwide as of March 31, 2011 Source: FDIC, SNL Financial, Bureau of Labor Statistics 4Albany-Schenectady-Troy Metropolitan Statistical Area (“MSA”) accounts for about 70% of the total population of the Upstate market oGovernment jobs constitute approximately 24% of nonfarm employment in the Albany-Schenectady-Troy MSA oIn recent years, public and private universities in the area (including Rensselaer Polytechnic Institute and the University at Albany (State University of New York)) have made significant strides in building the area’s industry base in advanced technology fields 4GlobalFoundries Inc., the world’s third largest independent semiconductor manufacturer, is currently building a new $4.6 billion chip fabrication plant in Saratoga County that is expected to begin initial production in 2012 4Low Unemployment Rate in Primary Markets oApril 2011 unemployment rate in Albany-Schenectady-Troy MSA was 6.8% compared to the national average of 9.0% 4Non-performing loan data for TrustCo is very favorable to peer and national averages oAs of March 31, 2011, TrustCo had nonperforming loans as a % of total loans of 2.14% versus the peer median of 3.33%¹ and 3.50% for all publicly traded banks and thrifts² Upstate and Downstate New York Economies 12 4TrustCo’s Florida market covers the greater Orlando area in the eastern/central part of the state, with a second cluster of branches in Florida’s West Coast communities to the south of Tampa¹ 4Economically Diverse Region oMedical City is a new 650 acre medical campus occupied by The University of Central Florida College of Medicine, The Sanford Burnham Medical Research Institute, M D Anderson Cancer Research Institute and The Nemours Childrens Hospital estimated to bring 30,000 jobs and a $7.6 billion economic impact oThe University of Central Florida is a stable major employer as the 2nd largest university in the US oCentral Florida recently surpassed New York City as the #1 tourist destination in America² oCentral Florida and the West Coast of Florida are known as popular retirement destinations 4Counties included in the Florida market have a total population of approximately 5.33 million, up 24.5% from the population in 2000 4Overall, the median annual household income in these counties was $53,847 in 2010, which represents an increase of 28.7% from 2000 data (1) Florida market consists of the counties ofCharlotte, Hillsborough, Lake, Manatee, Orange, Osceola, Polk, Sarasota, Seminole and Volusia (2) The Orlando Sentinel, May 24, 2011 Source: FDIC, SNL Financial Florida Economy 13 Note: For source data, see page 35 in the Appendix Dollars in billions Source: SEC Filings CAGR: 5.4% Consistent Balance Sheet Growth 14 Note: For source data, see page 35 in the Appendix (1) Nationwide peers include publicly-traded banks and thrifts with assets between $2 billion and $10 billion (excludes mutuals and pending acquisition targets) as of March 31, 2011 Source: SEC Filings; SNL Financial Superior ROAA Compared to Peers 15 Note: For source data, see page 35 in the Appendix (1) Nationwide peers include publicly-traded banks and thrifts with assets between $2 billion and $10 billion (excludes mutuals and pending acquisition targets) as of March 31, 2011 Source: SEC Filings; SNL Financial Superior ROAE Compared to Peers 16 Note: For source data, see page 35 in the Appendix (1) Nationwide peers include publicly-traded banks and thrifts with assets between $2 billion and $10 billion (excludes mutuals and pending acquisition targets) as of March 31, 2011 Source: SEC Filings; SNL Financial Superior Efficiency Ratio Compared to Peers 17 4Since 2000, the Company has increased its network by 80 branches, bringing the total to 4All new branches opened on a de novo basis with no stock or debt issuances 4Expansion included growth in or into five states, with a focus on Florida and Downstate New York 4We have built a platform for steady and conservative growth oYear over year deposits per branch increased $1.8 million or 7.0%¹ 4Our company now has a footprint with economic and geographic diversification (1) Comparison from 3/31/2011 to 3/31/2010 Source: SEC Filings; Company Documents Branch Growth Strategy 18 Note: For source data, see page 35 in the Appendix Source: SEC Filing; Company Documents Total Branches NY Branches 83 86 90 90 91 FL Branches 24 38 42 43 43 CAGR: 5.7% Deposit Growth and Branch Expansion 19 March 31, 2011 Deposit Composition by Geography üAll deposits are gathered through branch network üNo brokered deposits üNo special pricing for jumbo CDs Total Deposits: $3.6 billion Avg. Cost of Int. Bearing Deposits: 0.82% Note: Data as of March 31, 2011 Source: Company Documents, SEC Filings Deposit Composition 20 Note: For source data, see page 35 in the Appendix (1) Nationwide peers include publicly-traded banks and thrifts with assets between $2 billion and $10 billion (excludes mutuals and pending acquisition targets) as of March 31, 2011 Source: Company Documents, SEC Filings, SNL Financial Net Interest Margin & Cost of Interest Bearing Liabilities 21 *Note: Shaded institutions represent those institutions that have either failed or been acquired (1) As of June 30, 2010; Note: Includes deposit market share for banks and thrifts in the following counties in Florida where TrustCo has a branch presence: Charlotte, Hillsborough, Lake, Manatee, Orange, Osceola, Polk, Sarasota, Seminole and Volusia Source: SNL Financial, FDIC üSince 2003, TrustCo and the Florida marketplace has seen a significant number of its deposit competitors either be acquired or fail* üDuring that same time, TrustCo has grown its Florida deposits at a CAGR of 71.8% üIn 2010, TrustCo had the 8th largest branch network in its market with 43 locations¹ Deposit Market Share - Florida 22 Loan Portfolio by Type Loan Portfolio by Location üPortfolio centered on owner-occupied, single family loans üLimited owner-occupied condominium lending (less than $10 million in total) üNo sub-prime lending Note: Data as of March 31, 2011 Source: Company Documents, SEC Filings Loan Portfolio Composition 23 Note: Data as of March 31, 2011 Source: Company Documents, SEC Filings Geographic Detail of Loan Portfolio 24 1-4 Family Composition üThe portfolio is comprised of loans that are fully-documented using comprehensive underwriting criteria without sole reliance on credit scores üAll applications are taken at branch locations by company employees üResidential portfolio increased 4.5% year over year from March 31, 2010 to March 31, 2011 üAverage loan size is approximately üCompany chose not to compete against “exotic” offerings that were commonly offered between 2005 to 2007, e.g. no Alt-A or Subprime products or programs Aggregate: $2.1 Billion Note: Data as of March 31, 2011 Source: Company Documents, SEC Filings Detail of Loan Portfolio 25 Note: For source data, see page 35 in the Appendix (1) Nationwide peers include publicly-traded banks and thrifts with assets between $2 billion and $10 billion (excludes mutuals and pending acquisition targets) as of March 31, 2011 Source: SEC Filings; SNL Financial Superior Credit Quality Compared to Peers 26 üTrustCo’s underwriting and lending practices have resulted in relatively low levels of non- performing assets and net charge-offs, as well as healthy reserve coverage, compared to peers Source: Company Documents, SEC Filings Credit Quality 27 (1) Includes Florida publicly traded banks and thrifts with assets between $2 billion and $10 billion; excludes TIBB as an outlier due to its recent recapitalization and write-down of loan portfolio Source: Company Documents, SEC Filings üRecent trends in Florida delinquencies are encouraging üSuperior credit quality improvement to Florida peers¹: TrustCo’s Florida NPLs have decreased 23%, while Florida peers’ NPLs have grown on average 7%, since 12/31/09 Historical Credit Quality in Florida 28 As of March 31, 2011 Source: Company Documents, SEC Filings 4Target a 60/40 split on loans to investments 4Investment Securities oHigh level of liquidity in excess of $1 billion oVast majority (86%) of securities are available for sale oHigh credit quality portfolio oNo derivatives, trust preferred or “exotic” instruments 4Interest Rate Risk oLoans are funded through core deposits oNo borrowings oEffective deposit lives balance with asset lives Investment Portfolio and Rate Risk Management 29 (1) Assumes $75 million in gross proceeds with a 5.00% underwriting spread and 20% risk weighting for use of new capital (2) Nationwide peers include publicly-traded banks and thrifts with assets between $2 billion and $10 billion (excludes mutuals and pending acquisition targets) as of March 31, 2011 Source: Company Documents, SNL Financial Pro Forma Capital Ratios 30 Why Invest in TrustCo Bank Corp NY? 4TrustCo has a 100 year history of profitability and dividend payouts 4TrustCo has a geographically diverse branch network in many growth areas 4Experienced management team with a history of strong operating results 4Solid program of interest rate risk management 4With major expansion plan completed and paid for, TrustCo will now be able to be opportunistic in its continued growth 31 TrustCo Awards 4“Banking’s Top Performers” - ABA Banking Journal o12th out of 129 banks with over $3 billion of assets for 2010 4#1 Home Lender in Capital Region 2010 - Capital District Business Review 4Top 30 of “Top 150 Performers” - Bank Director Magazine, 2008-2010 4Top 20 of “Top 100 Thrifts” - SNL Thrift Investor, 2005-2010 . 4Top 10 of “Top 200 Mid Tier Banks” - US Banker Magazine, 2007-2009 Appendix 33 Historical Balance Sheet 34 Source: Company Documents, SEC Filings Historical Income Statement 35 Source: Company Documents, SEC Filings Quarterly Data 36 Tangible common equity and tangible common equity to tangible assets are non-GAAP financial measures derived from GAAP- based amounts. We calculate tangible common equity by excluding the balance of intangible assets from common stockholders’ equity. We calculate tangible common equity to tangible assets by dividing tangible common equity by tangible assets.We believe that this is consistent with the treatment by bank regulatory agencies, which exclude intangible assets from the calculation of risk- based capital ratios. Accordingly, we believe that these non-GAAP financial measures provide information that is important to investors and that is useful in understanding our capital position and ratios. However, these non-GAAP financial measures are supplemental and are not a substitute for an analysis based on GAAP measures. As other companies may use different calculations for these measures, this presentation may not be comparable to other similarly titled measures reported by other companies. A reconciliation of the non-GAAP measures of tangible common equity to the GAAP measures of common stockholder’s equity and is set forth below. Source: Company Documents, SEC Filings Non-GAAP Financial Measures
